Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hennessey on 08/16/2022.
The application has been amended as follows: 
11. A method of retrofitting a door for opening handlessly, comprising: 
attaching a mount to [[a]] the door adjacent to a door handle; and 
coupling a plunger to the mount, the plunger being adapted to move relative to the mount, the plunger including a door handle engager on a first end of the plunger, the door handle engager adapted to engage the door handle, the plunger including an arm rest on a Attorney Docket No. 2000-009Asecond end, the second end being opposite the first end, the arm rest including a base region adapted to receive a downward force to engage the plunger.



Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Device and method for hands-free door handle as claimed in independent claims 1 and 2 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 8,720,116 (Ahmad) discloses a latch with hands-free door handle 14, 28. Ahmad is silent about a mount adapted to attach to a door adjacent to door handle, the plunger coupled to the mount and adapted to move relative to the mount, and a door handle engager coupled to a first end of the plunger and adapted to engage the door handle.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,394,732 (Ahmad) discloses a hands-free door handle for a door latch. Prior art ‘732 discloses latch 28, plunger (connecting rod 26), and the two arms 20a and 20b, and the arm rest (two actuator plates 12a and 12b) move in unison with one another when any of these components is moved. The arm rest (actuator plates 12a and 12b) can be operated by the arm or elbow of the user to operate the latch. Ahmad is silent about a mount adapted to attach to a door adjacent to door handle, the plunger coupled to the mount and adapted to move relative to the mount, and a door handle engager coupled to a first end of the plunger and adapted to engage the door handle.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675